Citation Nr: 1204370	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a bilateral ankle disability

3.  Entitlement to service connection for a back disability 

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Decision Review Officer (DRO) hearing in May 2010, as well as a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  Transcripts of those proceedings are of record.  

Subsequent to the issuance of the July 2010 Statement of the Case, the Veteran submitted additional evidence directly to the Board.  While the Veteran did not waive his right to have the evidence initially considered by the RO, the evidence is essentially cumulative of that previously on file.

The issue of entitlement to service connection for bilateral foot disability is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

No disability of either foot was present until more than one year following the veteran's discharge from service, and no current disability of either foot is etiologically related to service.


CONCLUSION OF LAW

Bilateral foot disability was not incurred in or aggravated by active service, the incurrence or aggravation of neuropathy of the feet during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability rating and effective date element of his claim in a letter mailed in November 2009, prior to the initial adjudication of the claim.  

In addition, the Veteran's service treatment records and all available, pertinent post-service treatment records have been obtained.  In this regard, the Board notes that the undersigned informed the Veteran at the videoconference hearing that all available records pertaining to post-service treatment of the disabilities at issue should be submitted to support his claims.  In addition the record was held open for 60 days to afford the Veteran to submit additional records.  No additional records were submitted.  Moreover, neither the veteran nor his representative has specifically alleged that that the Veteran received any treatment for his feet prior to that documented in the evidence currently of record.

Finally, the Board notes that Veteran was also afforded an appropriate VA examination in response to his claim.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran filed a claim for service connection for bilateral foot disability in November 2009, contending that the disability is etiologically related to injuries he sustained during his active service.  

The service treatment records reflect that the Veteran received treatment for ankle problems but do not show any complaints or abnormal findings pertaining to his feet.  In the report of medical history completed in connection with his discharge examination, the Veteran denied currently having or previously having any trouble with his feet.  The report of examination for discharge shows that the Veteran's feet and neurological status were found to be normal on clinical evaluation.

In his statements and testimony the Veteran has generally alleged that his bilateral foot disability is related to low back trauma sustained in service, but his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran has not specifically identified any problems he experienced with his feet in service or any foot symptoms that continued after service.  He has reported that he saw a chiropractor for his back a few years after discharge and that he underwent back surgeries in the 1980s but he has not reported receiving any treatment for his feet until decades following his discharge from service.  Therefore, the Veteran's statements are not sufficient to establish the onset of any chronic foot problems in service or within one year following the Veteran's discharge from service. 

The medical evidence shows that the Veteran currently has neuropathy of the feet but there is no medical evidence suggesting that the neuropathy is etiologically related to his active service.  Moreover, following an examination of the Veteran and a review of the claims file, a VA examiner opined in June 2010 that it is less likely than not that the neuropathy is etiologically related to the Veteran's active service.  The examiner properly supported her opinion.

In light of these circumstances the Board must conclude that the preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

With respect to the remaining issues on appeal, the Board notes that the Veteran received treatment in service for a low back injury and ankle sprains.  In addition, the post service medical evidence confirms the presence of bilateral ankle arthritis, spinal stenosis, and degenerative changes of the lumbar spine with radiculopathy.  In June 2010, a VA examiner provided opinions against the Veteran's claims.  Her opinion with respect to the Veteran's back disability was based in part on the absence of any post-service treatment for the Veteran's back disability until 2009.  The record reflects that the Veteran has reported for clinical purposes that he underwent surgical procedures for his back in 1986 and 1989, and the presence of surgical changes is shown by the subsequent medical evidence of record.  Moreover, at the videoconference hearing before the undersigned, the Veteran reported receiving treatment for his back by a chiropractor approximately three years following his discharge from service.  Therefore, the Board has concluded that the examiner has not adequately supported her opinion against the veteran's claim for service connection for back disability.

The June 2010 examiner also provided an opinion against the Veteran's claim for service connection for bilateral ankle/leg disability.  In essence, based on the absence of medical evidence documenting any post-service treatment for the ankles until many years following the Veteran's discharge from service, she has opined that chronicity of the disability in service cannot be established and that it is less likely than not that the current disability is etiologically related to service.  This opinion is also inadequately supported.  The examiner did not adequately explain why the currently present arthritis of the ankles is not related to the sprains noted in the service treatment records and did not account for the Veteran's statements indicating that he has experienced recurrent ankle sprains since his discharge from service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back, leg and ankle disorders present during the pendency of these claims.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed.  

Based on the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each back, ankle and leg disorder present during the period of the claims as to whether the disorder is etiologically related to the back and/or ankle injuries documented in the service treatment records.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian to the extent that his account does not conflict with the service treatment records, to include the reports of examination and history completed at the time of his discharge from service, and the history reported by the Veteran for clinical purposes prior to the filing of his claims in November 2009.  

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


